                                                Case 5:18-cv-02225-DDP-SHK Document 21-2 Filed 11/29/18 Page 1 of 4 Page ID #:164



                                                      1   George M. Lee (SBN 172982)
                                                          SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                      2   601 Montgomery Street, Suite 2000
                                                          San Francisco, CA 94111
                                                      3   Phone: (415) 979-0500
                                                          Fax: (415) 979-0511
                                                      4   Email: gml@sezalaw.com
                                                      5   Attorneys for Plaintiffs
                                                      6
                                                          ARIE VAN NIEUWENHUYZEN,
                                                          THE CALGUNS FOUNDATION,
                                                      7   FIREARMS POLICY COALITION,
                                                          FIREARMS POLICY FOUNDATION,
                                                      8   SECOND AMENDMENT FOUNDATION, and
                                                          MADISON SOCIETY FOUNDATION
                                                      9
                                                     10
                                                                                 UNITED STATES DISTRICT COURT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11                         CENTRAL DISTRICT OF CALIFORNIA
                                                     12                                EASTERN DIVISION
                                                     13
                                                     14   ARIE VAN NIEUWENHUYZEN, an                  Case No. 5:18-cv-02225-DDP-SHK
                                                          individual; THE CALGUNS
                                  Attorneys at Law




                                                     15   FOUNDATION;                                 DECLARATION OF PLAINTIFF ARIE
                                                     16   FIREARMS POLICY COALITION;                  VAN NIEUWENHUYZEN IN SUPPORT
                                                          FIREARMS POLICY FOUNDATION;                 OF PLAINTIFFS’ MOTION FOR
                                                     17   SECOND AMENDMENT                            ISSUANCE OF PRELIMINARY
                                                     18   FOUNDATION; and MADISON                     INJUNCTION
                                                          SOCIETY FOUNDATION,
                                                     19                                               [FRCP 65(a)]
                                                     20           Plaintiffs,
                                                                                                      Date:    January 7, 2019
                                                     21                         vs.                   Time: 10:00 a.m.
                                                     22                                               Courtrm. 9C
                                                          STANLEY SNIFF, in his capacity as           Judge: Hon. Dean D. Pregerson
                                                     23   Sheriff of the County of Riverside;
                                                     24   RIVERSIDE COUNTY SHERIFF’S
                                                          DEPARTMENT, a public entity; and
                                                     25   COUNTY OF RIVERSIDE,
                                                     26   CALIFORNIA,

                                                     27           Defendants.
                                                     28


                                                                                                  1
                                                             DECL. OF PLAINTIFF ARIE VAN NIEUWENHUYZEN ISO ISSUANCE OF PRELIM. INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 21-2 Filed 11/29/18 Page 2 of 4 Page ID #:165



                                                      1                DECLARATION OF ARIE VAN NIEUWENHUYZEN
                                                      2         I, Arie Van Nieuwenhuyzen, declare as follows:
                                                      3         1.     I am an adult resident of Riverside, California, and am the named
                                                      4   individual plaintiff in this action. I am also a member of plaintiffs Calguns
                                                      5   Foundation, Firearms Policy Coalition, Firearms Policy Foundation and the Second
                                                      6   Amendment Foundation. I have personal knowledge of the facts stated herein, and
                                                      7   if called as a witness could competently testify thereto.
                                                      8         2.     This declaration is executed in support of plaintiffs’ motion for
                                                      9   issuance of a preliminary injunction in this matter. Specifically, preliminary
                                                     10   injunctive relief is requested to prevent the Riverside County Sheriff’s Department
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   from continuing to enforce, implement or abide by its policy that prohibits non-
                                                     12   U.S. citizens who are otherwise qualified, lawful permanent residents, not
                                                     13   prohibited from owning firearms, from applying or obtaining a permit to carry a
                                                     14   concealed weapon (“CCW”).
                                  Attorneys at Law




                                                     15         3.     I was born in the Netherlands in 1960, and emigrated to the United
                                                     16   States in 1983. I am currently a Lawful Permanent Resident (LPR) of the United
                                                     17   States, having been issued my I-551 Identification (aka “green card”) by the U.S.
                                                     18   Citizenship and Immigration Service since 1993. I maintain Dutch citizenship.
                                                     19         4.     I moved to the United States in 1983, and I have lived continuously in
                                                     20   Riverside, California since 1990. Here, I married an American woman and raised
                                                     21   an American family. I have been a business owner and employer since 1987,
                                                     22   owning a window washing business called “Clearest View Window Cleaners” for
                                                     23   over 31 years. During this time, I have developed substantial ties to our
                                                     24   community, being actively involved in our church’s youth program, and I have
                                                     25   taught Sunday school there since 1995.
                                                     26         5.     I have also been a law-abiding member of the public. I am not
                                                     27   prohibited from owning firearms.
                                                     28         6.     On or about September 21, 2018, desiring to defend myself and my


                                                                                                    2
                                                             DECL. OF PLAINTIFF ARIE VAN NIEUWENHUYZEN ISO ISSUANCE OF PRELIM. INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 21-2 Filed 11/29/18 Page 3 of 4 Page ID #:166



                                                      1   family, I exercised my lawful rights guaranteed by the United State Constitution,
                                                      2   and legally purchased a handgun, specifically: a Smith & Wesson M&P Shield,
                                                      3   chambered in 9mm, for self-defense and recreational target shooting. Following
                                                      4   the 10-day waiting period required by California law, I took physical possession of
                                                      5   the handgun on October 1, 2018.
                                                      6         7.     The Riverside County Sheriff’s CCW Policy, found on its website
                                                      7   (“CCW Policy”) states that any “full time resident within the County of Riverside”
                                                      8   may apply (CCW Policy, p. 7), but further requires all applicants to provide a
                                                      9   “[c]opy of your birth certificate and/or naturalization papers.” To substantially
                                                     10   comply with this policy, I am able to present a copy of my Dutch birth certificate
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   (to provide identity), and a copy of my I-551 Identification to satisfy the
                                                     12   “naturalization papers” requirement of the Sheriff’s CCW Policy and to
                                                     13   demonstrate my status as a Lawful Permanent Resident of the United States.
                                                     14         8.     On October 9, 2018, I inquired of the Riverside Sheriff’s Department
                                  Attorneys at Law




                                                     15   regarding an application to carry a concealed weapon, and the procedures that are
                                                     16   described on the Riverside County Sheriff’s Department’s website. On October 9,
                                                     17   2018, I was advised by a Deputy Sheriff via email that I could not apply for a
                                                     18   CCW, due to the Sheriff Department policy regarding non-U.S. citizens.
                                                     19   Specifically, I was advised: “you must be a U.S. Citizen, either born in the U.S. or
                                                     20   naturalized, in order to apply for a CCW permit, with the Riverside County
                                                     21   Sheriff's Department.” I was thus dissuaded and discouraged from submitting the
                                                     22   application in the first place.
                                                     23         9.     I desire equal protection of the laws, and to avail myself of the CCW
                                                     24   application process and ultimately, to obtain status as a legal CCW permit holder,
                                                     25   without regard to my status as a LPR of the United States.
                                                     26         10.    I further desire the ability to carry a firearm for purposes of lawful
                                                     27   self-defense. The Sheriff’s CCW Policy prevents me from obtaining a CCW
                                                     28   permit, and thus, carrying a handgun in a concealed manner for self-defense.


                                                                                                    3
                                                              DECL. OF PLAINTIFF ARIE VAN NIEUWENHUYZEN ISO ISSUANCE OF PRELIM. INJUNCTION
Case 5:18-cv-02225-DDP-SHK Document 21-2 Filed 11/29/18 Page 4 of 4 Page ID #:167
